Strong, J.
I think, from the words of the note, that the defendant is to be considered as a joint promisor. If the note had been written, We promise, «fee., there would be no doubt. Then what is this note? J promise — that is, I, George Keith, Jun.¡ *119and I, Ezra Weston, promise — which seems to be * the same thing as, We promise. The note is signed in the usual place, has only one date, and it is signed in the common mode. The word surety is added (as is frequently the case) merely for the benefit of the surety, and that it may appear he is not the real debtor. I am clear that this is a joint note. But a majority of the Court being of a different opinion, it is not admitted in evidence.
Parsons for the plaintiff. (1)
The plaintiff had leave to amend his declaration on the common rule.